                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   One St. Andrew’s Plaza
                                                   New York, New York 10007


                                                   May 7, 2021


BY EMAIL


                                                   MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:    United States v. Miguel Quinones,
                     18 Cr. 472 (KPF)

Dear Judge Failla:

       The Government writes, with the consent of defense counsel, to respectfully request that
the sentencing hearing in this matter, currently scheduled for May 21, 2021, be adjourned until
July 28, 2021 at 3:00 p.m.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                      By:          /s/
                                            Alexandra N. Rothman
                                            Assistant United States Attorney
                                            (212) 637-2580

cc: Defense counsel (By Email)

Application GRANTED. The sentencing in this matter is hereby
ADJOURNED to July 28, 2021, at 3:00 p.m., in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New York
10007. Defendant's sentencing submission is due on or before July
14, 2021, and the Government's sentencing submission is due on or
before July 21, 2021.               SO ORDERED.

Dated:        May 7, 2021
              New York, New York


                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
